COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00420-CV


LAWRENCE HILL                                                       APPELLANT

                                         V.

PENNYMAC MORTGAGE                                                   APPELLEES
HOLDINGS, LLC.; STANDFORD
KURLAND-INDIVIDUALLY; AND
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, COMMONLY
KNOWN AS FANNIE MAE

                                     ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 2017-007137-3

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On March 8, 2018, we notified appellant Lawrence Hill that his brief had

not been timely filed and that we could dismiss his appeal for want of prosecution

unless, no later than March 19, he filed his brief along with an extension motion

reasonably explaining the need for an extension. See Tex. R. App. P. 10.5(b),

38.6, 38.8(a), 42.3, 44.3. Hill did not respond to our notice. Because Hill failed

      1
       See Tex. R. App. P. 47.4.
to file a brief after he was given an opportunity to reasonably explain the failure,

we dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1),

42.3(b), 43.2(f).

                                                   PER CURIAM

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DELIVERED: April 12, 2018




                                     2